Tali Plaza of Nyack, LLC v Village of Nyack (2016 NY Slip Op 08977)





Tali Plaza of Nyack, LLC v Village of Nyack


2016 NY Slip Op 08977


Decided on December 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-02549
 (Index No. 32812/11)

[*1]Tali Plaza of Nyack, LLC, appellant, 
vVillage of Nyack, respondent, et al., defendant (and a third-party action).


Cuddy & Feder LLP, White Plains, NY (Anthony P. Luis, Joshua J. Grauer, and Jordan Brooks of counsel), for appellant.

DECISION & ORDER
In an action, inter alia, to recover damages for injury to property, the plaintiff appeals from an order of the Supreme Court, Rockland County (Walsh II, J.), dated January 12, 2015, which denied its motion for summary judgment on the issue of liability on the cause of action alleging negligence insofar as asserted against the defendant Village of Nyack.
ORDERED that the order is affirmed, without costs or disbursements.
The plaintiff made a prima facie showing of its entitlement to summary judgment on the issue of liability on the cause of action alleging negligence insofar as asserted against the defendant Village of Nyack which was based on a claim that the Village negligently maintained and inspected the stormwater sewer system at issue. In opposition to the plaintiff's prima facie showing, the Village raised triable issues of fact, including whether it had the responsibility to maintain and inspect relevant portions of the stormwater sewer system (see Brandenburg v County of Rockland Sewer Dist. #1, State of N.Y., 127 AD3d 681; Bilotta v Town of Harrison, 106 AD3d 848).
The plaintiff's remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the plaintiff's motion for summary judgment on the issue of liability on the cause of action alleging negligence insofar as asserted against the Village.
HALL, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court